*640
ORDER

PER CURIAM.
Appellant A.T.O., Sr., appeals two family-court judgments entered in the circuit court of the city of St. Louis terminating his parental rights to his minor children A.T.O., Jr., and D.D.O. We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).